DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Page 3, Line 18 says "clotting factors in blood,,",   
Appropriate correction is required.

Claim Objections
Claims 5 objected to because of the following informalities:  
Claim 5, line 1 says "the crescent shape defined in part" which is grammatically incorrect.  It is suggested that it be amended to "the crescent shape is defined in part". 
Claim 5, line 4 says "and wherein second diameter of a second circular arc" which is grammatically incorrect as there is no article before the noun.  It is suggested that it be amended to "wherein a second diameter". 
Claims 6 and 7 are objected to due to being dependent on claim 5.
Claim 8, line 4 says "different discrete" which is grammatically incorrect.  It is suggested that it be amended to "different, discrete".  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first diameter and the second diameter, respectively, of said device" in lines  2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 from which claim 8 indirectly depends recites a device comprising a first diameter of a first circular arc, and a second diameter of a second circular arc. It is unclear as to if the terms "the first diameter and the second diameter, respectively, of said device" refer to the first diameter of the first circular arc and the second diameter of the second circular arc which were previously recited, or as to if the terms refer to some unrecited first and second diameter of the device for occluding.  Additionally, it is noted that both a device for occluding and a second device have been recited, and in claims which include both devices, applicant is encouraged to explicitly indicate which device is being claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roselli (U.S. Patent Application No. 2017/0333046).
Regarding Claim 1, Roselli teaches a device (100) for occluding an aortic false lumen (abstract). Roselli teaches that the occlusion device (100) further comprises a framework, i.e. a frame or basic structure, comprising: an occluding surface 102, edges 104 and 106, and structure 114 (Figure 1 and Paragraphs [0047, 0048, 0052]). Roselli shows that the framework has a crescent shape (Figure 1 and Paragraph [0048]) with a volumetric depth (see annotated Fig. 1 below). 
Regarding the framework as comprising a mesh made of memory material with super elastic deformation properties, Roselli teaches that the supporting structure (114) is a semi rigid structure including a stent structure made of nitinol (paragraph 0055) which is a memory material with super elastic deformation properties.  As a stent is formed from mesh, the nitinol stent structure of Roselli would encompass a mesh as claimed.  Furthermore, as the supporting structure (114) is part of the framework or basic structure of Roselli, the framework thus comprises a mesh made of super elastic deformation memory material as claimed.


    PNG
    media_image1.png
    300
    236
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roselli (U.S. Patent Application No. 2017/0333046) in view of Adams et al. (U.S. Patent Application No. 2009/0082803).
Regarding Claim 2, as discussed above, Roselli discloses the occlusion device as recited in claim 1. Roselli further teaches when the occluding surface is configured to promote thrombosis the anchoring of the occluder will be reinforced (paragraph 0062).
Roselli does not disclose the device further comprising a thrombotic fabric attached along an interior surface of the framework, wherein the thrombotic fabric accelerates thrombosis of blood flow by interacting with clotting factors in blood.
Adams et al. teaches an occlusion device (100) comprising a disc, i.e. framework base structure, wherein it was known in the art that a thrombotic fabric (113) can be sutured into the disc (114) to improve device thrombogenicity (Paragraphs 0032, 0033, 0060, and Fig. 5A and 5B).  As Adams et al teaches that the fabric can be sutured into the disc, and into means to the inside of, the teachings of the reference are considered to encompass or at least make obvious the thrombotic fabric as attached along an interior surface of the framework.  Furthermore, as thrombosis is intravascular coagulation of the blood, and Adams teaches the fabric as improving thrombogenicity, the thrombotic fabric is considered to accelerates thrombosis of blood flow by interacting with clotting factors in blood.  Additionally, Adams teaches that suturing a thrombotic fabric across the diameter of the device improves thrombogenicity (reduces the time to occlusion) (paragraph 0060).
Roselli and Adams et al. are analogous to the claimed invention since both teach occlusion devices (Roselli, Paragraph [0002]; Adams et al., Paragraph [0001]). Adams et al. teaches that “a polyester fabric disc 113 can be used to improve device thrombogenicity” (Paragraph [0060]), and that it will “reduce the time to occlusion” (Paragraph [0066]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the disclosed invention as taught by Roselli through attaching the thrombotic fabric as taught by Adams et al. to the interior of the framework of Roselli.
Regarding Claim 3, as discussed above Roselli teaches the framework comprises nitinol (paragraph 0055).  
Regarding Claim 4, Roselli and Adams et al. disclose the invention substantially as claimed, as set forth above for claim 2. Roselli further teaches wherein the device (100) comprising the framework is collapsible into a catheter- based delivery sheath (552)(Fig. 6 and Paragraphs [0009 and 0060]).  Note: that Figure 6 is directed to the same embodiment as Figure 1, as Figure 6 is a perspective of Figure 5 which is a top view of Figure 1 (Paragraphs 0019 and 0020). 
Regarding Claims 5 and 6, Roselli and Adams et al. disclose the invention substantially as claimed, as set forth above for claim 4. Roselli further teaches wherein the crescent shape (Paragraph [0048]) defined in part by a concave-convex region (see annotated Fig. A below) bounded by two circular arcs (104)(106)(Fig. 1).  (Note: When a line falls across the crescent on the AP axis, a concave region lies above, and a convex region lies below, thus forming the crescent with a concave convex region as claimed.  This is similar to the concave convex region disclosed by applicant see Figure 2 and page 5 lines 13-14).

    PNG
    media_image2.png
    232
    340
    media_image2.png
    Greyscale

Roselli does not teach wherein a first diameter of a first circular arc of the two circular arcs is between 22mm and 46mm, and wherein second diameter of a second circular arc of the two circular arcs is between 14mm and 32mm as recited in claim 5, or wherein the volumetric depth is between 16mm and 26mm as recited in claim 6.  Regardless, Roselli teaches the disclosed invention can have any suitable shape, size, and configuration (paragraph 0083); that the device is a crescent shape (paragraph 0048); and that the device is of a sufficient size to substantially occlude the false lumen (abstract and paragraphs 0002, 0008, 0009, and 0062).  Thus, as Roselli teaches a crescent shaped occlusion device for occluding the false lumen at any suitable size, and the instantly claimed device is also a crescent shaped framework for occluding the false lumen, the claimed dimensions of the volume and the diameter of the first and second circular arc are considered at least obvious over the teachings of the prior art.  In other words, as Roselli teaches the device is configured to a suitable size for occluding a false lumen, and the instant device is also for occluding a false lumen, the size of the device claimed is considered obvious and well within the purview of one of ordinary skill in the art.
Furthermore, it is noted that it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the device of Roselli would not operate differently with the claimed diameter and since this device is intended to reside within the aortic false lumen, wherein Roselli states that the “occluding surface 102 should be, for most use environments, slightly oversized relative to a cross-section of the false lumen at the installation location” (Paragraph [0062]). Further, applicant places no criticality on the range claimed, indicating simply that the diameters of the first and second arcs, as well as the volumetric depth “may” be within the claimed ranges (Applicant’s specification Page 3, Line 21- 24; Page 5, Line 14- 19).
Claim(s) 1- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amplatz et al. (U.S. Patent Application No. 2009/0062841).
Regarding claims 1 and 3, Amplatz et al. (Amplatz) teaches of an occlusion device (234) that can occlude various vascular abnormalities (Paragraph [0087]; Fig. 13c). Amplatz discloses and shows the occluder as a crescent shape (paragraph 0089 and Figure 13c).  
Amplatz is not specific to the framework for occluder 234 as recited in claims 1 and 3.  However, Amplatz generally teaches that the device may be formed using various techniques (paragraph 0046); and that the occlusive material may be metal fabric formed from a plurality of strands which may be braided, interwoven, or otherwise combined wherein the braid may be adjusted as desired for a particular application, and wherein nitinol, which is a super elastic deformation shape memory material, is particularly preferred (paragraphs 0050-0052).  
Thus, it would have been obvious for the occluder 234 disclosed by Amplatz to have a framework of braided metal fabric so that the material could be adjusted as desired for a particular application as taught by Amplatz.  It would have been further obvious for the fabric to be made of nitinol as it was a particularly preferred material for forming the device of Amplatz. As the fabric is made of braided or interwoven strands, the fabric is a three-dimensional structure, and thus would have a length, width, and some degree of volumetric depth.  The teachings of Amplatz are thus considered to make obvious the framework structure as claimed.
Regarding the device as for occluding an aortic false lumen, the claimed limitation is intended use and only requires the ability of the product to perform.  As Amplatz teaches of an occlusion device for occluding vascular abnormalities (paragraph 0087), wherein the device may be configured to occlude any vessel, organ, opening, channel, hole, cavity, or the like, located anywhere in the body (paragraph 0045), the device of Amplatz is considered to encompass or at least make obvious the device as claimed.
Regarding claim 2, as discussed above, Amplatz makes obvious the occlusion device as recited in claim 1. 
Amplatz is not specific to occluder 234 as having a thrombotic fabric attached along an interior surface of the framework, wherein the thrombotic fabric accelerates thrombosis of blood flow by interacting with clotting factors in the blood. However, Amplatz teaches that it is understood that the [occluder] device may comprise one or more layers of occluding material to inhibit blood flow and facilitate formation of thrombus (Paragraph [0046]). Amplatz teaches the device may include a polyester fiber or include multiple layers of fabric, known within the art to speed up occlusion through thrombosis, thus making the layer of occluding material a thrombotic fabric (Paragraph [0057]). Since Amplatz states that the device can be filled or have layers of this type of fabric (Paragraph [0057]), Amplatz at least makes obvious a thrombotic fabric attached along an interior surface of the framework. Thus, it would have been obvious for occluder 234 of Amplatz to have a thrombotic fabric attached along the interior surface of the framework in order to accelerate thrombosis and clot the blood as taught by Amplatz.
Regarding claim 4, as discussed above, Amplatz makes obvious the occlusion device as recited in claim 2. 
Amplatz teaches that the device can be collapsed and inserted into the lumen of a catheter (Paragraphs [0059] and [0063]). 
Regarding claims 5 and 6, as discussed above, Amplatz makes obvious the occlusion device as recited above in claim 4.  
Amplatz does not teach wherein a first diameter of a first circular arc of the two circular arcs is between 22mm and 46mm, and wherein second diameter of a second circular arc of the two circular arcs is between 14mm and 32mm as recited in claim 5, or wherein the volumetric depth is between 16mm and 26mm as recited in claim 6.  Regardless, Amplatz teaches the disclosed invention can be used as any “other type of occluder for placement in the vascular system” (Paragraph [0045]), that the device can have any number of sizes and shapes to address leaks (Paragraph [0089]); that the device is a crescent shape (Paragraph [0089]); and that the device can have a maximum diameter to be “at least as large as and preferably larger than, the inner diameter of the lumen of the abnormal opening in which it is to be deployed” (Paragraph [0065]).  Thus, as Amplatz teaches a crescent shaped occlusion device for occluding any abnormality within the patient’s body (In Paragraph [0045], Amplatz mentions that the device can be used for any abnormality within the patient’s body, and an aortic false lumen is well known in the art as being an abnormality within the vascular system. Therefore, Amplatz teaches that the occlusion device can be used to treat an aortic false lumen) and the instantly claimed device is also a crescent shaped framework for occluding the false lumen, the claimed dimensions of the volume and the diameter of the first and second circular arc are considered at least obvious over the teachings of the prior art.  In other words, as Amplatz teaches the device is configured to a suitable size for occluding a blood vessel or channel within the body, and the instant device is also for occluding a channel within a body, i.e. a false lumen, the size of the device claimed is considered obvious and well within the purview of one of ordinary skill in the art.
Furthermore, it is noted that it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the device of Amplatz would not operate differently with the claimed diameter and since this device is intended to reside within the aortic false lumen, wherein Amplatz states that “it may be desirable that the device has a maximum out diameter in its expanded configuration at least as large and preferably larger than, the inner diameter of the lumen of the abnormal opening in which it is deployed” (Paragraph [0065]). Further, applicant places no criticality on the range claimed, indicating simply that the diameters of the first and second arcs, as well as the volumetric depth “may” be within the claimed ranges (Applicant’s specification Page 3, Line 21- 24; Page 5, Line 14- 19).
Regarding claim 7, as discussed above, Amplatz makes obvious of an occlusion device comprising a framework. 
In regards to claim 7, the occluder 234 shown in figure 13C  of Amplatz will be considered as the first device of the occluding device.  Amplatz is not specific to occluder 234 as including a second device with a framework, wherein a spacing rod interconnects to the two frameworks.  However, Amplatz generally teaches the device may gave a plurality of occlusion planes (paragraph 0058).  Amplatz teaches the plurality of occlusion planes can be accomplished with two distinct structures, such as two umbrella structures connected through a spacing rod (paragraphs 0058 and 0072 and Figures 1 and 3 which show middle section 16).  Amplatz also teaches in another embodiment that there is a connecting rod (160) between two disks (155a, 155b)(Fig. 9) to increase the number of faces which increases “the ability of the device to occlude blood flow therethrough” which will “result in faster clotting” (Paragraph [0080]). 
Therefore, it would be obvious to modify the embodiment of a crescent shaped occlusion device 234 of Amplatz to have a connecting rod between the first crescent framework device 234, and the framework of a second device in order to increase the plurality of planes for occlusion and promote faster clotting as taught by Amplatz.  
Regarding claim 8, as discussed above, it would have been obvious for occluder 234 of Amplatz to have two occluding devices connected by a spacing rod to increase the plurality of planes for occlusion and promote faster clotting.  Also, as discussed above, the claimed limitations are unclear.  Regardless, as Amplatz teaches the use of two devices to increase a plurality of planes for occlusion (paragraphs 0058, 0072, and 008 and Figures 1, 3, and 9), wherein the relative sizes of the expanded diameter portions, i.e. the two devices, can be varied as desired (paragraph 0072), and wherein a number of shapes and sizes may be used for the occluder device since openings in vascular abnormalities may be of various shapes (paragraph 0089), to have two different diameters on the occlusion device or devices would have been obvious and well within the purview of one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eidenschink et al. (U.S. Patent Application No. 2021/0059650) teaches an occlusion device that has a frame (122) (Fig. 1) with a crescent shape on either end. Eidenschink et al. also teaches about a thrombotic fabric attached to the device. 
Meyer et al. (U.S. Patent Application No. 2021/0059684) teaches an occlusion device (abstract) that has a crescent shaped framework (12) and another crescent shaped framework connected to it (14). Meyer et al. also teaches of a thrombotic fabric being attached to the device, as well as the device being collapsible into a catheter. 
Wolfe et al. (U.S. Patent Application No. 2020/0367897) teaches an occlusion device (abstract). Jackson et al. (U.S. Patent Application No. 2020/0229956) teaches an occlusion device (abstract) with two frameworks of nitinol. 
Gruba et al. (U.S. Patent Application No. 2020/0008870) teaches an occlusion device (abstract) with a crescent shaped framework that can be made of nitinol. 
Slaughter et al. (U.S. Patent Application No. 2015/0250482) teaches an occlusion device (abstract) with two crescent shaped devices (330)(340)(Fig. 11) connected by a rod (322)(Fig. 11). 
Richardson (U.S. Patent Application No. 2014/0031857) teaches an occlusion device (abstract) that has a crescent shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY R. RIVERS whose telephone number is (571)272-0251. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on (571)270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.R.R./Examiner, Art Unit 4188                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771